Case: 21-60449     Document: 00516244117         Page: 1     Date Filed: 03/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 17, 2022
                                  No. 21-60449
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk




   Elijah Strong,

                                                             Plaintiff - Appellant

   v.

   United States Department of Agriculture; Thomas J.
   Vilsack, Secretary, U.S. Department of Agriculture,

                                                           Defendants – Appellees



                  Appeal from the United States District Court,
                    for the Southern District of Mississippi,
                            USDC No. 3:18-CV-722


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The court has considered this appeal in light of the briefs, district
   court opinion, and pertinent portions of the record. Having done so, we find
   no reversible error of law or fact and affirm the dismissal for the reasons
   stated by the district judge. AFFIRMED.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.